Exhibit 10.30.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of April 2, 2001 by and
between Exult, Inc. (the “Company”), and Michael F. Henn (“Executive”).

 

The Company desires to employ Executive, and Executive desires to be employed by
the Company, on the terms set forth herein. Therefore, the Company and Executive
hereby agree as follows:

 

1. Duties and Responsibilities.

 

(a) Title and Reporting. Initially Executive shall serve as a special advisor to
the Company’s Chief Executive Officer (the “CEO”). Commencing not later than
April 30, 2001, Executive shall serve as the Company’s Executive Vice President
and Chief Financial Officer and shall report to and perform the duties and
responsibilities assigned to Executive by the CEO.

 

(b) Duties. Executive’s duties as Executive Vice President and Chief Financial
Officer will include management of and responsibility for the Company’s
finances, accounting and reporting, treasury, taxes, insurance, investor
relations, and real estate facilities, and review, structuring and execution of
the financial aspects of the Company’s mergers & acquisitions activity. The CEO,
or such other person as may be designated by the CEO, may also assign other
duties and responsibilities to Executive that are reasonably related to the
foregoing.

 

(c) Location. Executive shall be based at the Company’s office located at the
Corporate Headquarters at Irvine, California, but Executive shall be required to
travel to other geographic locations in connection with the performance of his
executive duties.

 

2. Cash Compensation.

 

(a) Base Salary. Executive’s initial base salary shall be $300,000 per year
payable in accordance with the Company’s standard payroll policies. Executive’s
base salary shall be subject to annual review by the Company, and may be
increased or decreased in the Company’s discretion, provided that the Company
will not decrease Executive’s base salary more than once in any 365-day period.
Decrease of Executive’s base salary as provided in the preceding sentence will
not constitute a breach by the Company of this Agreement, but may trigger
certain rights of Executive pursuant to a separate written severance arrangement
with the Company.

 

(b) Incentive Compensation. Executive will be eligible to participate in
incentive compensation programs established by the Company from time to time for
its executive officers. The terms of any such incentive compensation program and
Executive’s participation therein will be subject to the discretion of the
Company’s Board of Directors. Any bonus is intended to reward contribution to
the Company’s performance over an entire fiscal year, and (unless other
commitments are made in writing to Executive) consequently will be paid only if
Executive is employed and in good standing at the time of incentive compensation



--------------------------------------------------------------------------------

payments, which generally occurs within 45 days after the close of the Company’s
fiscal year. Incentive compensation determinations will be made in the Company’s
sole discretion.

 

(c) Withholding. The Company may deduct and withhold any and all applicable
federal, state and local income and employment withholding taxes and any other
amounts required to be deducted or withheld by the Company under applicable
statutes, regulations, ordinances or orders from the compensation payable to
Executive in connection with Executive’s employment.

 

3. Equity Compensation.

 

(a) Original Options. Upon commencement of Executive’s employment, Exult will
issue to Executive options to purchase 500,000 shares of Exult common stock (the
“Original Options”).

 

(b) Contingent Options. In addition, Executive will be eligible for future grant
of options to purchase up to an additional 250,000 shares of Exult common stock
(the “Contingent Options”) based upon Executive’s accomplishment of performance
objectives to be established for him by the CEO in consultation with the
Compensation Committee of Exult’s Board of Directors (the “Objectives”). The
Objectives will be determined and communicated to Executive in writing not later
than July 1, 2001, and will relate to Executive’s performance, and/or his
contributions to Exult’s performance, in 2001. Contingent Options that become
issuable will be granted as soon as practicable after Executive’s accomplishment
of the required Objectives associated therewith can be definitively determined,
but in no case later than March 31, 2002. Additional stock options other than
the Original Options and Contingent Options may be granted to Executive in
Exult’s discretion, but no such additional options are promised.

 

(C) Basic Option Terms. The Original Options, and any Contingent Options
granted, will have an exercise price equal to the fair market value of Exult’s
common stock on the date of grant, as determined according to Exult’s 2000
Equity Incentive Plan, and will vest and become exercisable, subject to
continued employment, with respect to 25% of the underlying shares on the first
anniversary of the date of grant and with respect to the remaining 75% of the
underlying shares in 36 equal monthly installments thereafter. All stock options
granted to Executive are subject to Exult’s applicable stock option plan and any
terms or conditions imposed by Exult in connection with the options.

 

(d) Offset of Certain Standard Stock Option Grants. The total number of shares
issuable upon exercise of Contingent Options and other stock options issuable
before the end of 2002 to Executive as part of any standard option grant program
that includes other employees or executives will not exceed 250,000. If this
limit would be exceeded, then any standard options otherwise issuable to
Executive will be reduced to the extent necessary to avoid exceeding the 250,000
share limit, and such a reduction will not constitute “Good Reason” under
Executive’s Severance Agreement or Stock Option Addendum or a breach of any
obligation Exult might have to Executive. This limit will not apply to any stock
options issuable in lieu of salary or incentive compensation, any options issued
after 2002, or any options granted to Executive prior to 2003 other than as part
of a standard option grant program that includes other employees or executives.

 

2



--------------------------------------------------------------------------------

 

(e) No Representations. No representations or promises are made to Executive
regarding the value of Exult stock or options or Exult’s business prospects.
Executive acknowledges that information about investment in Exult stock,
including financial information and related risks, is contained in Exult’s SEC
reports on Form 10-Q and Form 10-K, which have been made available from Exult’s
Human Resources department for Executive’s review at any time before Executive’s
acceptance of employment or at any time during Executive’s employment. Further,
Executive understands that Exult does not provide tax advice and acknowledges
Exult’s recommendation that Executive consult with a tax specialist regarding
Executive’s employment compensation.

 

4. Expense Reimbursement. In addition to the compensation specified in Section
2, Executive shall be entitled, in accordance with the Company’s reimbursement
policies in effect from time to time, to receive reimbursement from the Company
for reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder, provided Executive furnishes the Company with
vouchers, receipts and other details of such expenses in the form required by
the Company sufficient to substantiate a deduction for such business expenses
under all applicable rules and regulations of federal and state taxing
authorities.

 

5. Fringe Benefits.

 

(a) Benefit Programs. Executive shall, throughout the period of Executive’s
employment with the Company (the “Employment Period”), be eligible to
participate in all executive life and disability insurance programs, group term
life insurance plans, group health plans, accidental death and dismemberment
plans and disability programs and other executive perquisites that are made
available to the Company’s executive officers and for which Executive qualifies.

 

(b) Vacation. Executive shall earn vacation time during the Employment Period at
the rate of four (4) weeks per year. Vacation shall accrue and be taken pursuant
to the Company’s vacation benefit policy set forth in the Company’s Employee
Handbook. Executive also shall be eligible to participate in any “floating
holiday” or “personal day off” programs offered by the Company. During the first
year of Executive’s employment, Executive may take up to four weeks of paid
vacation before it is accrued, provided that any such pre-accrual vacation will
offset vacation as it accrues.

 

(c) Death Benefit. If Executive dies during the Employment Period other than as
a result of suicide, Executive’s legal representatives shall be entitled to
receive an amount equal to one year of Executive’s annual salary (but in no case
in excess of $500,000), payable in equal installments in accordance with
Company’s standard payroll schedule (subject to all applicable withholdings
required by law), but reduced (not below 0) by the aggregate amount of the
proceeds of any death benefits paid to Executive’s survivors under policies of
life insurance for which the Company paid all premiums as part of the Company’s
standard death benefit arrangements.

 

(d) Disability Benefit. If during the Employment Period Executive suffers
Permanent Disability as defined at the time of Permanent Disability in the
Company’s 2000 Equity Incentive Plan, or a successor plan thereto other than as
a result of attempted suicide, the

 

3



--------------------------------------------------------------------------------

Company may, without any liability under this agreement and by written notice to
Executive, at any time thereafter suspend or terminate the Employment Period
without any severance obligation, except that Executive shall be entitled to
continue to receive payments of his salary, as in effect at the time of the
incapacitation or disability leading to Permanent Disability, in accordance with
the Company’s regular payroll schedule for a period 180 days after such
suspension or termination, provided that such obligation will be reduced (but
not below 0) by the sum of (A) salary paid in excess of accrued vacation during
periods that Executive did not work due to the incapacitation or disability
leading to Permanent Disability, plus (B) the aggregate amount of any monthly
disability benefits paid to Executive under policies of disability insurance for
which the Company paid all the premiums as part of the Company standard
disability benefit arrangements.

 

6. Employment Attributes.

 

(a) At-Will. Executive’s employment with the Company is at-will and not for a
specific term and may be terminated by either the Company or Executive at any
time, for any reason without cause or advance notice.

 

(b) Changes. The Company may change Executive’s responsibilities, duties, title,
and reporting relationships at any time for any reason. Such changes will not
constitute a breach by the Company of this Agreement, but may trigger certain
rights of Executive pursuant to a separate written severance arrangement with
the Company.

 

(c) No Severance. Upon termination of Executive’s employment for any reason, the
Company will have no severance obligation under this Agreement other than for
payment of accrued but unpaid salary, vacation and expenses. Executive may,
however, be entitled to severance benefits in accordance with a separate written
severance arrangement with the Company.

 

7. Conditions to Employment. Notwithstanding execution and delivery of this
Agreement or any other document related to Executive’s employment or
compensation, Executive’s employment with the Company and rights under this
Agreement or such other documents are contingent upon satisfaction of the
following conditions:

 

(a) Proprietary Information and Inventions. Executive must execute and deliver
the Company’s standard Confidential Information and Inventions Agreement.
Executive’s obligations pursuant to the Confidential Information and Inventions
Agreement will survive termination of Executive’s employment with the Company.

 

(b) Eligibility. Executive must provide to the Company the documents listed on
the standard Employment Eligibility (I-9) Form, and demonstrate to the Company’s
satisfaction Executive’s legal right to work.

 

(c) Prior Employment Cessation. Executive must have lawfully and effectively
ceased employment with the Meyers Group or its successors, and any employment or
consulting relationship with any other third party.

 

4



--------------------------------------------------------------------------------

 

8. Representations.

 

In order to induce the Company to hire him as set forth in this Agreement,
Executive represents, warrants and undertakes to the Company as follows:

 

(a) Executive has been fully advised to the extent Executive desires by counsel
independent of the Company of his obligations under and the terms of all
agreements and other obligations applicable to his relationship with all prior
employers or parties engaging Executive’s services and their successors
(collectively, the “Prior Employers”). Executive does and will rely upon his own
judgment and the advice he receives from counsel independent of the Company in
any action he takes (or decides not to take) in relation to his employment with
Exult and with respect to his obligations to Prior Employers, but Executive will
keep the Company fully informed of the nature and extent of his obligations to
all Prior Employers at any time and any steps Executive proposes to take to
effect his disengagement from all Prior Employers.

 

(b) Executive has been fully advised by counsel independent of the Company of
his obligations under and the terms of this Agreement and the other documents
referenced in Section 10(c).

 

(c) Executive is under no contractual restriction or other restrictions or
obligations that are inconsistent with the execution of this Agreement or the
performance of Executive’s duties and covenants hereunder, and will not breach
any obligations to any Prior Employer.

 

(d) Executive is under no physical or mental impairment that would interfere
with Executive’s ability to perform his duties hereunder.

 

(e) Executive has full right and power to enter into this Agreement and perform
his duties and covenants hereunder without any consent from any third party.

 

(f) Executive’s performance of his duties and covenants hereunder will not
infringe the rights, including intellectual property rights, of any third party.

 

(g) All information provided by Executive to the Company is true, correct and
complete.

 

In order to induce Executive to enter into this Agreement, the Company
represents and warrants to Executive that the terms, conditions, and provisions
of this Agreement and the related agreements being entered into between the
Company and Executive as of the date hereof are in all material respects the
standard and customary terms, conditions, and provisions of similar agreements
previously entered into between the Company and other currently employed senior
executives, other than details of compensation, incentives, benefits, title, and
responsibilities unique to each executive.

 

9. Certain Covenants.

 

(a) Focus on Company. During the Employment Period, Executive shall devote his
full business time and energy solely and exclusively to the performance of his
duties

 

5



--------------------------------------------------------------------------------

to the Company, and shall render his services under this Agreement fully,
faithfully, diligently, and to the best of his ability. During the Employment
Period, Executive shall not directly or indirectly provide services of any kind
or character to or through any person, firm or other entity except the Company,
unless otherwise authorized in writing by the CEO. However, Executive shall have
the right to perform such incidental services as are necessary in connection
with (a) Executive’s private passive investments, but only if Executive is not
obligated or required to (and shall not in fact) devote any managerial efforts
which interfere with Executive’s services to the Company, or (b) Executive’s
charitable or community activities, or participation in trade or professional
organizations, but only if such incidental services do not interfere with
Executive’s services to the Company.

 

(b) Prior Employers. Executive will not, in connection with his employment with
the Company, breach any obligation to any Prior Employer or other third party,
including without limitation by improperly using or disclosing any confidential
information, proprietary information or trade secrets belonging to any Prior
Employer, or bringing onto the premises of the Company or in any other way using
or referring to any unpublished document or any property belonging to any Prior
Employer unless consented to in writing by such Prior Employer, and will return
all property and confidential information belonging to any Prior Employer. This
is in addition to all obligations of Executive under the Confidential
Information and Inventions Agreement.

 

(c) Non-Solicitation. During the Employment Period and for one (1) year
following termination of Executive’s employment, Executive shall not encourage
or solicit any of the Company’s employees to leave the Company’s employ for any
reason or interfere in any other manner with employment relationships at the
time existing between the Company and its employees; or solicit any client of
the Company to do business with a third party in a line of business in which the
Company is engaged at the time, induce any of the Company’s clients to terminate
its existing business relationship with the Company or interfere in any other
manner with any existing business relationship between the Company and any
client or other third party. Executive acknowledges that monetary damages may
not be sufficient to compensate the Company for any economic loss that may be
incurred by reason of his breach of the foregoing restrictive covenants.
Accordingly, in the event of any such breach, the Company shall, in addition to
any remedies available to the Company at law, be entitled to obtain equitable
relief in the form of an injunction precluding Executive from continuing such
breach.

 

10. General

 

(a) Successors and Assigns. This Agreement is personal in its nature and the
Executive shall not assign or transfer his rights under this Agreement.

 

(b) Notices. Any notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given to another
party if served either personally or if deposited in the United States mail,
certified or registered, postage prepaid, return receipt requested. If such
notice, demand or other communication shall be served personally, service shall
be conclusively deemed made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed

 

6



--------------------------------------------------------------------------------

to the party to whom such notice, demand or other communication is to be given
as hereinafter set forth:

 

To the Company:

  

Exult, Inc.

    

4 Park Plaza, Suite 1000

    

Irvine, California 92614

    

Attention: Chief Executive Officer

With a copy to:

  

General Counsel

To Executive:

  

At his address of record as maintained in the Company’s employment files

 

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this paragraph.

 

(c) Entire Agreement. This Agreement, any separate document pursuant to which
the Company undertakes severance obligations to Executive, the Company’s
Confidential Information and Inventions Agreement, and the separate
documentation related to Executive’s stock options together constitute the
entire agreement and understanding of the Company and Executive with respect to
the terms and conditions of Executive’s employment with the Company and the
provision by the Company of any consideration or benefits, and supersede all
prior and contemporaneous written or verbal agreements and understandings
between Executive and the Company relating to such subject matter. This
Agreement may only be amended by written instrument signed by Executive and an
authorized officer of the Company. Any and all prior agreements, understandings
or representations relating to the Executive’s employment with the Company are
terminated and cancelled in their entirety and are of no further force or
effect.

 

(d) Governing Law; Severability. This Agreement will be construed and
interpreted under the laws of the State of California applicable to agreements
executed and to be wholly performed within the State of California. If any
provision of this Agreement as applied to any party or to any circumstance is
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.

 

(e) Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific

 

7



--------------------------------------------------------------------------------

performance in the event of another party’s breach hereunder or may pursue any
other remedy by law or equity, whether or not stated in this Agreement.

 

(f) Arbitration. Any and all disputes and claims between Executive and the
Company that arise out of Executive’s employment with the Company or termination
thereof shall be resolved through final and binding arbitration. This shall
include, without limitation, disputes relating to this Agreement or any of the
other documents referred to in Section 10(c), claims for wrongful termination or
breach of contract or breach of the covenant of good faith and fair dealing,
public policy violation, harassment, discrimination, or other claims under any
federal, state or local law or regulation now in existence or hereinafter
enacted and as amended from time to time. The only claims not covered by this
Agreement are claims for benefits under the workers’ compensation or
unemployment insurance laws, which will be resolved pursuant to those laws. Any
demand for arbitration must be made within 365 days of the date on which the
dispute first arose (unless a longer period of time is required by law), or it
will be deemed waived by both parties. Binding arbitration will be conducted in
Orange County, California in accordance with the rules and regulations of the
American Arbitration Association. Executive understands and agrees that the
arbitration shall be instead of any civil litigation and that this means that
Executive is waiving his right to a jury trial as to such claims. The parties
further understand and agree that the arbitrator’s decision shall be final and
binding to the fullest extent permitted by law and enforceable by any court
having jurisdiction. The prevailing party in any arbitration conducted pursuant
to this Section 10(f), and any appeal therefrom or related thereto, or any
litigation between Executive and the Company related to Executive’s employment
or termination thereof that occurs notwithstanding this arbitration provision
(all of the foregoing being referred to as “Proceedings”), shall be entitled to
recover from the non-prevailing party all costs incurred by the prevailing party
in the Proceedings, including without limitation attorneys’ costs and fees. The
identity of the prevailing party in any Proceeding will be determined by the
arbitrator or other trier of fact or tribunal in the Proceeding as the party
most nearly achieving the result sought, although the arbitrator or other trier
of fact or tribunal may decide in any Proceeding that there is no prevailing
party if, on the basis of all of the facts and circumstances, the interests of
justice so require. In addition, the Company shall propose a reasonable set of
rules to guide any Proceedings. Such rules shall be designed to lead to a prompt
and just result without undue delay or expense, but will not be prejudicial to
either party. If Executive agrees to such proposed rules and guidelines, the
Company will pay on Executive’s behalf or advance to Executive all of
Executive’s reasonable costs incurred in the Proceedings. Executive’s acceptance
of such payments or advances will constitute Executive’s agreement to reimburse
the Company therefor if the Company is found by the arbitrator or other trier of
fact or tribunal to be the prevailing party in the Proceeding.

 

(g) Waivers; Amendments. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any later
breach of that provision. This Agreement may be modified only by written
agreement signed by Executive and the Company.

 

(h) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.

 

8



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Executive have entered into this Agreement
as of the date first above written.

 

Exult, Inc.

By:

       

--------------------------------------------------------------------------------

   

James C. Madden, V

   

President & CEO

   

 

--------------------------------------------------------------------------------

   

Michael F. Henn

 

9